Fourth Court of Appeals
                                    San Antonio, Texas
                                          June 28, 2021

                                       No. 04-20-00058-CV

IN THE MATTER OF THE ESTATE OF KENNETH CURTIS ANDREWS, DECEASED,


                    From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 18-04-0239-CVW
                             Honorable Sid L. Harle, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

       Appellant’s motion for rehearing and/or motion for en banc reconsideration was due on
June 24, 2021. On June 24, 2021, appellant filed a motion requesting a twenty-one day
extension of time. The motion is GRANTED and appellant’s motion for rehearing and/or
motion for en banc reconsideration is due no later than July 15, 2021.


           It is so ORDERED June 28, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT